Title: New York Assembly. Remarks on the Answer to Governor George Clinton’s Message to the Legislature, [17 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 17, 1787]
Several propositions were now canvassed in a desultory manner, for getting over the motion for amendment; and it was agreed, that the committee should rise and report; they had made some progress, which was agreed to; but first Mr. Hamilton said he would reserve himself on this subject until it came again properly before the house; when he hoped to be enabled to use such argument as would strike with conviction the candid part of this house.
